—Order, Supreme Court, New York County (Louise Cans, J.), entered on or about October 4, 1996, which, insofar as appealed from, awarded costs of $100 and imposed sanctions of $150 against defendants’ attorney, unanimously affirmed, with costs.
The finding of frivolousness is supported by defendants’ making of their motion for contempt of a nonparty witness while plaintiff’s motion for a protective order challenging the subpoena served on that witness was sub judice; defendants’ failure to obtain letters rogatory or a commission in seeking the deposition of a nonparty witness; and defendants’ refusal to produce documents provided to them two years earlier. The written order of the court sufficiently complied with the requirements of 22 NYCRR part 130 by setting forth the objectionable conduct, the reason it was found to be frivolous, and an explanation for the modest sanction and costs imposed (see, Matter of Marsh, 207 AD2d 749). Concur—Milonas, J. P., Rosenberger, Nardelli, Rubin and Tom, JJ.